Accordingly, we temporarily suspend Goldberg from the
                practice of law and refer this matter to the Southern Nevada Disciplinary
                Board for the initiation of formal disciplinary proceedings in which the
                sole issue to be determined is the extent of discipline to be imposed.                       See
                SCR 111(7), (8).
                            It is so ORDERED.




                                                            Gibbons


                                                           Dcz„ Lti,                                    J.
                                                                  -- A Al
                                                           Douglas




                cc: David A. Clark, Bar Counsel
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Michael J. Warhola, LLC
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A

                                           4M7IVX.MML91-412M1VM=Fr.M   .7MPOSEIRM   AT:77PFATWA")7.,-